Citation Nr: 1409753	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-36 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Ch. 33 educational benefits in excess of 14 months.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984 and from December 1988 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran testified at a February 2012 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has received 34 months of education benefits under 38 U.S.C.A. Chapter 32 (the Veterans' Educational Assistance Benefits Program). 

2.  A claimant may receive a maximum 48 months of educational benefits.  

3.  The Veteran has 14 months of available education benefits remaining to be used under the provisions of 38 U.S.C.A. Chapter 33 (the Post 9-11 GI Bill).


CONCLUSION OF LAW

The criteria for educational benefits in excess of 14 months under Chapter 33 are not met.  38 U.S.C.A. §§ 3301, 3324 (West 2002); 38 C.F.R. §§ 21.9500-21.9770 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of subpart B of 38 C.F.R. Part 21, containing notification and assistance requirements for education claims, apply to claims filed for educational assistance under 38 U.S.C.A. Chapter 33.  38 C.F.R. § 21.9510 (2013).  However, the notification requirements do not apply when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefits.  38 C.F.R. § 21.1031(b) (1).  The assistance requirements do not apply when there is no reasonable possibility that any assistance that VA would provide to the claimant would substantiate the claim.  38 C.F.R. § 21.1032(d).  As discussed below, the undisputed facts render the Veteran ineligible for benefits under Chapter 33 beyond his remaining 14 months of aggregate entitlement to educational benefits.  Because there is no reasonable possibility than any assistance that VA would provide to the Veteran would substantiate his claim, the notice and assistance requirements are inapplicable.

That the Veteran was eligible for benefits under both Chapter 32 and Chapter 33 is not in dispute.  Chapter 32 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3201-3243.  The record reflects that Veteran's military service from January 1980 to January 1984, and enrollment at The Ohio State University between 1984 and 1988, also satisfies the pertinent requirements.  See 38 U.S.C.A. §§3221(a), 3222(a) (West 2002); 38 C.F.R. §§21.5040(a), 20.5052(a) (2013).  Similarly, Chapter 33 of Title 38, United States Code, sets forth provisions to allow for education assistance for members of the Armed Forces after their separation from military service under the Post 9/11 GI Bill.  See 38 U.S.C.A. §§ 3301-3324 (West 2002).  The record reflects that these requirements are met, to include as based on the Veteran's service from December 1988 to June 2011.  38 C.F.R. § 21.9520 (2013).  

Section 3695 of Title 38 of the United States Code provides that there is a limitation on the total months of educational assistance under two or more educational programs.  38 U.S.C.A. § 3695 (West 2002).  Specifically, the aggregate period for which any person may receive assistance under two or more the provisions of law listed below may not exceed 48 months (or the part-time equivalent thereof), to include Chapters 30, 32, 33, 34, 35, and 36.  38 U.S.C.A. § 3695(a) (4).  Thus, a claimant may not receive more than 48 months of education benefits combined under Chapters 32 and 33. 

The record reflects shows that the Veteran previously received 34 months of benefits under Chapter 32.  The Veteran has not contended that he did not receive Chapter 32 for the months noted.  As noted above, 38 U.S.C.A. § 3695(a) (4) is very specific and dictates that a claimant may only receive a total of 48 months of educational benefits.  Thus, if the Veteran has already used 34 months of educational benefits under Chapter 32, only 14 months of eligibility for educational benefits remains under any other program for which he is eligible, including Chapter 33.

In his July 2010, October 2010, and November 2010 written statements, as well as during his February 2012 Board hearing, the Veteran asserted his belief in the inequity between the 34 months of benefits he had received under Chapter 32 and the 14 months remaining he could use under Chapter 33.  He presented financial calculations of the amount of funding he received over the time he was enrolled at The Ohio State University for courses paid for under Chapter 32, and indicated that since Chapter 33 provided a significantly greater level of assistance, he had been shortchanged.  Thus, he asserted, in the interests of equity he should be provided more than 14 months of benefits under Chapter 33 so that he could reap the higher level of financial assistance available under that program.  This was especially important as he was transferring the educational benefits to his son, and the costs of his son's education in the present-day were significant higher than those of the Veteran in the 1980s when he received Chapter 32 benefits.  

As noted above, any months of educational entitlement received under Chapter 32 are to be considered in the aggregate calculation of educational benefits provided by VA.  See 38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020.  While the Board does not and cannot dispute the differential between college costs in the 1980s versus college costs in the present-day, the fact remains that entitlement to educational benefits is set forth in law and regulation in terms of months of eligibility, not in terms of a total dollar amount of benefits.  Accordingly, the Board is sympathetic to the Veteran's frustration with respect to the limits of VA's educational benefits, but is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2002).  It is simply without authority to grant additional benefits on the basis that it might be perceived as equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

The legal criteria governing the payment of educational assistance benefits are clear and specific and the Board is without the authority to disregard the applicable law, notwithstanding any extenuating circumstances that may have existed at the relevant time in question.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) (West 2002) are not for application.  As a result, eligibility for Chapter 33 benefits in excess of 14 months is not warranted. 


ORDER

Eligibility for Chapter 33 educational benefits in excess of 14 months is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


